Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-52, 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination discloses {wherein the plurality of magnets includes a first plurality of magnets arranged in a first direction and a second plurality of magnets arranged in a second direction, thereby enabling the accessory device to be disposed in different orientations when magnetically coupled to the device-side attachment} as claimed in claim 1 and {a first accessory device having a first front side and a first back side, the first accessory device having a first plurality of alternating polarity magnets on the first front side and a second plurality of alternating polarity magnets on the first back side; a second accessory device having a second front side and a second back side, the second accessory device having a third plurality of alternating polarity magnets on the second front side and a fourth plurality of alternating polarity magnets on the second back side; wherein the first accessory device is magnetically coupled to a device-side attachment associated with a mobile device and is interposed between the device-side attachment and the second accessory device} as claimed in 7 and {a third plurality of alternating polarity magnets on the first back side wherein the second plurality of alternating polarity magnets are magnetically coupled to the first plurality of alternating polarity magnets; a second accessory device having a second front side and a second back side, the second accessory device having a fourth plurality of alternating polarity magnets on the second front side and a fifth plurality of alternating polarity magnets on the second back side wherein the fourth plurality of alternating polarity magnets are magnetically coupled to the third plurality of alternating polarity magnets} as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652